                 Case 2:19-cv-01664-JCM-VCF Document 26 Filed 04/23/20 Page 1 of 2



 1   KAMER ZUCKER ABBOTT
     Jen J. Sarafina      #9679
 2   Nicole A. Martin     #13423
     3000 West Charleston Boulevard, Suite 3
 3   Las Vegas, Nevada 89102-1990
 4   Tel: (702) 259-8640
     Fax: (702) 259-8646
 5   jsarafina@kzalaw.com
     nmartin@kzalaw.com
 6
     Attorneys for Defendant
 7   NevadaPure, LLC
 8
 9                                                       UNITED STATES DISTRICT COURT
                                                             DISTRICT OF NEVADA
10
     JANE DOE,                                        )    Case No. 2:19-cv-01664-JCM-VCF
11                                                    )
                                  Plaintiff,          )
12
                                                      )    STIPULATION AND ORDER TO
13   vs.                                              )    STAY EARLY NEUTRAL
                                                      )    EVALUATION PROCEEDINGS
14   NEVADAPURE, LLC, a Nevada limited liability )
     company dba SHANGO LAS VEGAS,                    )    (Second Request)
15                                                    )
                                  Defendant.          )
16   __________________________________ ____ )
17         Plaintiff Jane Doe (“Plaintiff”), by and through her counsel, Melanie Hill Law PLLC, and

18   Defendant NevadaPure, LLC dba Shango Las Vegas (“Defendant”), by and through its counsel,

19   Kamer Zucker Abbott, stipulate and request that the Court stay the scheduled Early Neutral

20   Evaluation proceeding which would require in-person interactions that should be avoided at this

21   time due to the COVID-19 pandemic and the declaration of a national emergency and Nevada state

22   of emergency. In support of this Stipulation and Request, the parties state as follows:

23                 1. On February 18, 2020, the Court entered an Order scheduling an Early Neutral

24                        Evaluation Session (“ENE”) to be held on April 14, 2020. (ECF No. 12).

25                 2. The parties filed a Stipulation to Continue the ENE on March 12, 2020. (ECF No. 17).

26                 3. The Court granted the Stipulation to Continue the ENE on March 12, 2020, moving the

27                        ENE to May 28, 2020. (ECF No. 20).

28

     KAMER ZUCKER ABBOTT                         Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                Page 1 of 2
                 Case 2:19-cv-01664-JCM-VCF Document 26 Filed 04/23/20 Page 2 of 2



 1                 4. Defendant filed a Motion to Partially Dismiss Plaintiff’s Complaint on February 14,

 2                        2020. (ECF No. 10). Plaintiff’s Opposition to Defendant’s Motion to Partially Dismiss

 3                        was due on March 30, 2020. However, the parties filed a Stipulation and Order to Stay

 4                        this case until May 29, 2020, based on the potential delay and danger posed by COVID-

 5                        19. (ECF No 21). This request was granted on April 13, 2020. (ECF No 23).

 6                 5. The parties request that the Early Neutral Evaluation currently scheduled for May 28,

 7                        2020 be stayed to allow the parties time to engage in further informal discussions.

 8                 6. The parties submit this request in compliance with Judge Koppe’s April 6, 2020 Minute

 9                        Order (ECF No 22) requesting that the parties meet-and-confer and stipulate to a

10                        continuance, if necessary.

11                 7. This Request is not sought for any improper purpose or other reason of delay.

12                 WHEREFORE, the parties respectfully request that the Court stay Early Neutral Evaluation

13   proceedings in this case until after the stay is lifted in this case. The parties will file a Motion to re-

14   set the ENE within seven (7) days after the Stay is lifted.

15   DATED this 23rd day of April, 2020                                               DATED this 23rd day of April, 2020

16   /s/ Melanie A. Hill                                                              /s/ Nicole A. Martin
     Melanie A. Hill           #8796                                                  Jen J. Sarafina    #9679
17   MELANIE HILL LAW PLLC                                                            Nicole A. Martin #13423
18   520 S. 7th Street, Suite A                                                       KAMER ZUCKER ABBOTT
     Las Vegas, Nevada 89101                                                          3000 West Charleston Boulevard, Suite 3
19   Tel: (702) 362-8500                                                              Las Vegas, NV 89102
     Fax: (702) 362-8505                                                              Telephone: (702) 259-8640
20                                                                                    Facsimile: (702) 259-8646
21   Attorney for Plaintiff                                                           Attorneys for Defendant
     Jane Doe                                                                         NevadaPure, LLC
22

23
24
                   IT IS SO ORDERED.
25
26
             April 23, 2020
     Dated: _____________________________ _________________________________
27                                        UNITED STATES MAGISTRATE JUDGE
28

     KAMER ZUCKER ABBOTT                         Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                   Page 2 of 2
